t c memo united_states tax_court louie elias petitioner v commissioner of internal revenue respondent docket no 5988-07l filed date louie elias pro_se linette b angelastro for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment petitioner filed a petition in response to respondent’s notice_of_determination concerning collection actions s under sec_6320 and or with respect to petitioner’s income_tax liabilities for taxable_year sec_2002 and we conclude that there is no genuine issue as to any material fact and respondent is entitled to a decision as a matter of law background petitioner did not file income_tax returns for taxable_year sec_2002 and respondent issued a notice_of_deficiency on date for taxable_year respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and penalties of dollar_figure petitioner did not petition the court respondent issued petitioner a notice_of_deficiency for taxable_year petitioner did not petition the court for taxable_year petitioner filed a return showing a balance due that he left unpaid the tax of dollar_figure reported as due was assessed by the irs on date on date the irs issued petitioner a final notice-- notice_of_intent_to_levy and notice of your right to a hearing regarding his outstanding and income_tax liabilities petitioner timely submitted a form request for a collection_due_process_hearing in his request petitioner argued that he was not a taxpayer and stated that he did not have unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure any_tax liabilities using arguments the court has previously found to be frivolous petitioner’s collection_due_process case was assigned to settlement officer m sophie tittle ms tittle ms tittle scheduled a telephone conference with petitioner for date in a letter to petitioner ms tittle explained that only nonfrivolous arguments would be discussed and that if petitioner wanted a face-to-face meeting he had to submit in writing a nonfrivolous issue petitioner sent ms tittle a letter requesting her to cancel his scheduled telephone hearing ms tittle did as petitioner requested and informed petitioner that he would have a correspondence hearing based on his current administrative file if she did not hear from him or receive additional information by date on date and date ms tittle received letters from petitioner requesting a face-to-face hearing neither letter raised a nonfrivolous issue on date the irs issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice_of_intent_to_levy petitioner timely petitioned this court on date on date all proceedings were stayed after this court received notice that petitioner had filed a proceeding in bankruptcy petitioner’s bankruptcy case was dismissed and the stay was lifted on date on date all proceedings were stayed again after this court received notice that petitioner had filed a proceeding in bankruptcy petitioner’s bankruptcy case was dismissed and the stay was lifted on date on date respondent’s motion for summary_judgment was heard petitioner did not appear at the hearing i summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment bears the burden of proving that there is no genuine issue of material fact and all facts are viewed in the light most favorable to the nonmoving party 85_tc_812 however the nonmoving party may not rest on the mere allegations or denials of the moving party’s pleadings rather the nonmoving party must set forth specific facts showing there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property of a taxpayer unless the secretary has first notified the taxpayer in writing of his right to a sec_6330 hearing if the taxpayer properly requests a hearing under sec_6330 the taxpayer is entitled to a hearing before an impartial officer of the irs appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue related to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may also challenge the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have a prior opportunity to dispute the tax_liability sec_6330 following the hearing the hearing officer must determine whether the proposed collection action should proceed in making the determination the hearing officer shall take into consideration whether the requirements of all applicable laws and administrative procedures have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 in determining whether all applicable laws and administrative procedures have been followed a hearing officer is not required to rely on any particular document 119_tc_252 in evaluating a taxpayer’s arguments a hearing officer is not required to consider irrelevant or frivolous arguments thus it is not an abuse_of_discretion for an appeals officer to deny a taxpayer’s request for a face-to-face sec_6330 hearing where the taxpayer has raised only frivolous or groundless arguments moline v commissioner tcmemo_2009_110 summers v commissioner tcmemo_2006_219 this court has jurisdiction to review the appeals officer’s determination sec_6330 where the taxpayer’s underlying liability was not properly at issue in the hearing we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 an appeals officer’s determination will not be an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in fact or law 129_tc_107 125_tc_14 for taxable_year sec_2002 and respondent issued petitioner notices of deficiency and petitioner did not file a petition with the court thus petitioner if he received the notices cannot challenge his underlying liability for those years for taxable_year respondent did not issue a notice_of_deficiency but assessed the tax reported as due on petitioner’s return ms tittle verified that respondent followed all applicable laws and administrative procedures the record establishes that as required by sec_6330 in making its determination the appeals_office properly balanced the need for the efficient collection of tax with petitioner’s legitimate concern that collection be no more intrusive than necessary during petitioner’s correspondence with ms tittle he failed to raise nonfrivolous arguments failed to provide additional information and canceled his scheduled telephone hearing insisting that he be provided a face-to-face hearing petitioner did not show why it would be unfair or unduly intrusive to proceed with the collection action iii petitioner’s arguments petitioner failed to identify any nonfrivolous argument despite repeated requests that he do so petitioner repeatedly insisted that ms tittle grant his request for a face-to-face hearing as stated above it is not an abuse_of_discretion to deny petitioner a face-to-face hearing because he has raised only frivolous and groundless arguments see moline v commissioner supra we conclude on the record before us that there is no genuine issue of material fact requiring a trial and respondent is entitled to a decision as a matter of law we sustain respondent’s determination to proceed with collection of petitioner’ sec_2002 and federal_income_tax liabilities in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit we take this opportunity to warn petitioner that the court will impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future to reflect the foregoing an appropriate order and decision will be entered for respondent
